In a proceeding to settle the account of proceedings of executors, decree of the Surrogate’s Court, Nassau County, modified on the law and the facts by striking therefrom the provision that the will does not direct payment of taxes on nontestamentary property and the provision that the beneficiary of the life insurance policies pay a proportionate share of the interest on a Federal estate tax deficiency payment. As thus modified the decree, insofar as appeal is taken, is unanimously affirmed, with costs to all parties filing briefs, payable out of the estate, and the matter is remitted to the Surrogate’s Court to enter a decree not inconsistent herewith. Paragraph “ Fifth ” of the will directs payment out of the residuary estate of taxes on nontestamentary benefits; and the interest on the Federal deficiency tax payment should be treated similarly. Paragraph “ Fifth ” of the will reads as follows: “ I direct my Executors to pay out of my residuary estate all transfer, estate, death or inheritance taxes which may be lawfully imposed upon any of the legacies or trusts herein bequeathed or created, or upon any transfer in connection therewith, or upon my estate.” The decree correctly holds that the bank account became the property of the surviving depositor. Present — Johnston, Acting P. J., Adel, Wenzel, MacCrate and Schmidt, JJ.